1    KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
2
     916 Street, 2nd Floor
3    Sacramento, CA. 95814
     Tel. (916) 441-4717
4    Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
5
     Attorney for Defendant
6    ANTHONY ELLIS
7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                        )       No. 17-CR-00204-MCE
11                                                    )
            Plaintiff,                                )       STIPULATION AND
12                                                    )       ORDER CONTINUING CASE AND
                                                      )       EXCLUDING TIME
13   v.                                               )
                                                      )
14                                                    )       Date: March 14, 2019
     ANTHONY ELLIS.
                                                      )       Time: 9:00 am.
15                                                    )       Judge: Honorable Morrison C. England, Jr.
            Defendants.                               )
16                                                    )
                                                      )
17                                                    )
18

19
            IT IS HEREBY stipulated between the United States of America through its undersigned
20
     counsel, Cameron Desmond, Assistant United States Attorney, attorney for plaintiff, and Kyle
21
     Knapp, attorney for defendant Anthony Ellis that the previously-scheduled status conference,
22
     currently set for February 21, 2019, be vacated and that the matter be set for status conference on
23
     March 14, 2019 at 9:00 a.m.
24
            Mr. Ellis recently appeared in this jurisdiction to face the charges against him and initial
25
     discovery was provided to counsel on December 20, 2018. Counsel have conferred and this
26
     continuance is requested to explore potential motions, evaluate the volume of received discovery
27
     in this case, meet with his client and further investigate possible defenses.
28




                                                          1
1           IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
2    continuance outweigh the best interests of the public and the defendant in a speedy trial and that
3    time within which the trial of this case must be commenced under the Speedy Trial Act should
4    therefore be excluded under 18 U.S.C. Section 3161(h)(7)(A), (B) (iv), corresponding to Local
5    Code T-4 (to allow defense counsel time to prepare) from the date of the parties’ stipulation,
6    February 19, 2018, up to and including March 14, 2019.
7    IT IS SO STIPULATED.
8
     Dated: February 19, 2019                                    McGREGOR W. SCOTT
9                                                                UNITED STATES ATTORNEY

10                                                        by:    /s/ Cameron Desmond
                                                                 CAMERON DESMOND
11                                                               Assistant U.S. Attorney
12
                                                                 Attorney for Plaintiff

13   Dated: February 19, 2019                                    /s/ Kyle R. Knapp
                                                                 KYLE KNAPP
14                                                               Attorney for Defendant
                                                                 ANTHONY ELLIS
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
                                                  ORDER
1
            The Stipulation of the parties is hereby accepted and the requested continuance is
2
     GRANTED. This matter shall be dropped from this court’s February 21, 2019 criminal
3
     calendar and re-calendared for status conference on March 14, 2019.
4
            Based on the representations of the parties the court finds that the ends of justice served
5
     by granting this continuance outweigh the interests of the public and the defendant in a speedy
6
     trial. Time is excluded from the time of the filing of this stipulation on February 19, 2019, through
7
     and including March 14, 2019.
8
            IT IS SO ORDERED.
9
     Dated: February 20, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       3
